Citation Nr: 0826929	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-22 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from May 1951 to April 1953.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a November 2005 Remand.  This matter was originally 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the November 2005 Remand, the Board instructed, in 
pertinent part, that a report of all statements pertaining to 
stressful events provided by the veteran in support of his 
claim and all associated documents should be sent to the U.S. 
Army and Joint Services Records Research Center (JSRRC, 
formerly known as CURR).  The Board also asked that the JSRRC 
be requested to provide any information that might 
corroborate the veteran's alleged stressors.

In the July 2008 Informal Hearing Presentation, the veteran's 
representative asserts that the AMC has not complied with the 
November 2005 Board Remand.  Upon review of the claims file, 
the Board agrees that the RO has not fully complied with the 
Board's instructions.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (explaining that the Board is obligated by law to 
ensure that the RO complies with its directives).  In that 
regard, the record reflects that the National Personnel 
Records Center (NPRC) was contacted and asked to provide the 
veteran's personnel file in February 2007 and responded later 
that month that the records needed to respond to the request 
were fire-related.  However, the fact that the NPRC was 
unable to provide the veteran's service records because such 
records were fire-related was already of record and 
previously discussed in the November 2005 Remand.  As a 
result of such information and in consideration of the 
evidence regarding the claimed stressors provided by the 
veteran, the Board had asked that attempts to corroborate the 
veteran's stressors through JSRRC be made.  It does not 
appear, however, that a report of all statements pertaining 
to the stressful events provided by the veteran in support of 
his claim and all associated documents were sent to the JSRRC 
in an attempt to corroborate the veteran's claimed stressor 
events.  Rather, the only action noted in the record is the 
aforementioned request for the veteran's personnel file.  
Therefore, the Board again requests that an attempt to 
corroborate the veteran's claimed stressor events through the 
JSRRC be made.

Accordingly, the case is REMANDED for the following actions:

1.  Prepare a letter asking the JSRRC to 
provide any available information that 
might corroborate the veteran's alleged 
in- service stressor of witnessing fires 
that occurred on the hold of loading ship 
tanks and loading bombs and dead bodies 
while assigned to the 8156th Army Unit in 
Noji Japan during the summer of 1952 with 
a detailed description of the alleged 
stressor identified by the veteran as well 
as copies of any available service records 
to include the DD Form 214 showing service 
dates, duties, and units of assignment.  
Thereafter, a specific determination as to 
whether the veteran's claimed stressor is 
sufficiently corroborated must be made.  
All credibility issues related to this 
matter should be addressed at that time.  

2.  If VA is unable to obtain evidence 
after making reasonable efforts, the 
veteran should be notified that such is 
unattainable and be provided with a brief 
explanation of the efforts to obtain the 
evidence and a description of any further 
action that VA will take with respect to 
the claim.

3.  If and only if any stressor is 
determined to be sufficiently 
corroborated, the veteran should be 
afforded another VA psychiatric 
examination by an examiner who has not 
previously examined the veteran.  The 
stressor which has been determined to be 
corroborated by the evidence of record 
should be identified for the examiner and 
the examiner should be instructed that 
only those events may be considered for 
the purpose of determining whether or not 
exposure to a stressor in service has "at 
least as likely as not" (i.e., 
probability of 50 percent) resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of PTSD have been satisfied at 
any time since the veteran filed his claim 
in July 2002.  The examiner should provide 
the opinion even if it is determined that 
the diagnostic criteria to support a 
diagnosis of PTSD has not been satisfied 
at the time of the examination as the 
veteran has been shown to have a PTSD 
diagnosis during the course of this 
appeal.  (A PTSD diagnosis is included in 
the veteran's VA outpatient records dated 
in 2003).  The examiner should include 
review of the claims file in offering the 
above-requested diagnostic and etiologic 
conclusions.  The rationale for all 
opinions should be provided.

4.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated, based on the entirety of 
the evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.  Based on a July 2008 motion, 
this appeal has been advanced on docket 
because of advanced age.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2007).

               

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




